Case 3:15-cv-01857-SI   Document 409-17   Filed 10/15/20   Page 1 of 13




       75,$/
Case 3:15-cv-01857-SI   Document 409-17   Filed 10/15/20   Page 2 of 13




                                                                          3:15-cv-01857

                                                                             37
                                37-1
Case 3:15-cv-01857-SI   Document 409-17   Filed 10/15/20   Page 3 of 13




                                37-2
     Case 3:15-cv-01857-SI    Document 409-17     Filed 10/15/20   Page 4 of 13




                                    EXHIBIT A

    ..
11/10/2016 03:37 PM       4,235 Alan Guzzino NST Blast Results 3 24 2015.csv
11/10/2016 03:37 PM       4,437 Alan Guzzino NST Blast2 Results.csv
11/14/2016 01:35 PM     584,104 April2015_Winback.csv
11/14/2016 01:39 PM     219,518 April2015_WinbackP10.csv
11/14/2016 01:39 PM     207,400 April2015_WinbackP11.csv
11/14/2016 01:38 PM     187,453 April2015_WinbackP12.csv
11/14/2016 01:38 PM     179,909 April2015_WinbackP13.csv
11/14/2016 01:35 PM     170,732 April2015_WinbackP14.csv
11/14/2016 01:34 PM     165,885 April2015_WinbackP15.csv
11/14/2016 01:35 PM     159,804 April2015_WinbackP16.csv
11/14/2016 01:36 PM     153,107 April2015_WinbackP17.csv
11/14/2016 01:39 PM     148,828 April2015_WinbackP18.csv
11/14/2016 01:39 PM     145,634 April2015_WinbackP19.csv
11/14/2016 01:40 PM     492,391 April2015_WinbackP2.csv
11/14/2016 01:36 PM     141,476 April2015_WinbackP20.csv
11/14/2016 01:39 PM     428,640 April2015_WinbackP3.csv
11/14/2016 01:37 PM     399,164 April2015_WinbackP4.csv
11/14/2016 01:35 PM     339,101 April2015_WinbackP5.csv
11/14/2016 01:34 PM     305,274 April2015_WinbackP6.csv
11/14/2016 01:35 PM     276,634 April2015_WinbackP7.csv
11/14/2016 01:39 PM     252,873 April2015_WinbackP8.csv
11/14/2016 01:37 PM     165,923 April2015_WinbackP9.csv
11/14/2016 01:30 PM    4,380,905
AugSepOct2014OrderingCustomersNoViBites_10_16_2014.csv
11/14/2016 01:36 PM      41,943 August 2015 Expired Invalid Winback.csv
11/14/2016 01:35 PM      28,997 August 2015 Expired Invalid WinbackP2.csv
11/10/2016 03:42 PM       1,871 CharlesemilythirtyNST2 Results.csv
11/10/2016 03:42 PM        685 charlesemilythirty_NSTResults.csv
11/10/2016 03:42 PM       1,612 Christi Reynolds Nonactive WinBacks and Neon Summary
Results.csv
11/10/2016 03:42 PM      13,439 Christi Reynolds Nonactive WinBacks and Neon.csv
11/10/2016 03:42 PM      19,566 ChristiReynolds_WinBack_Jan2015 Call Detail
Results.csv
11/10/2016 03:42 PM       1,677 ChristiReynolds_WinBack_Jan2015 Results Summary.csv
11/10/2016 03:33 PM      86,166 Customer_List_Ryan_Yokome _Jan2015 Neon.csv
11/14/2016 01:37 PM     413,283 Dec2014_Winback.csv
11/14/2016 01:40 PM     353,668 Dec2014_WinbackP2.csv
11/14/2016 01:39 PM     306,169 Dec2014_WinbackP3.csv
11/14/2016 01:37 PM     271,835 Dec2014_WinbackP4.csv
11/14/2016 01:35 PM     194,858 Dec2014_WinbackP5.csv
11/14/2016 01:30 PM      6,092 December2014_WinbackSpanish.csv
11/14/2016 01:29 PM    3,884,517 Did NotBuy NeonYet.csv




                                        37-3
     Case 3:15-cv-01857-SI    Document 409-17     Filed 10/15/20   Page 5 of 13




11/10/2016   03:42 PM      2,533 DodiOsburn_WinBack_Jan2015 Results.csv
11/10/2016   03:29 PM    137,600 ErnestRSTCharlotte2015 Results.xlsx
11/10/2016   03:29 PM    254,047 ErnestRSTSummer2015 Results.xlsx
11/14/2016   01:31 PM    236,041 Expired Challenge Campaign.csv
11/14/2016   01:38 PM    635,735 Feb2015Winback.csv
11/14/2016   01:37 PM    772,558 Feb2015WinbackP2.csv
11/14/2016   01:30 PM      3,957 Feb2015_WinbackSpanish.csv
11/14/2016   01:30 PM      2,601 Feb2015_WinbackSpanishP2.csv
11/14/2016   01:38 PM    321,975 FebCorrectedWinback.csv
11/14/2016   01:37 PM    159,711 FebCorrectedWinbackP10.csv
11/14/2016   01:38 PM    152,442 FebCorrectedWinbackP11.csv
11/14/2016   01:40 PM    146,219 FebCorrectedWinbackP12.csv
11/14/2016   01:39 PM    139,708 FebCorrectedWinbackP13.csv
11/14/2016   01:37 PM    136,427 FebCorrectedWinbackP14.csv
11/14/2016   01:35 PM    132,207 FebCorrectedWinbackP15.csv
11/14/2016   01:34 PM    125,342 FebCorrectedWinbackP16.csv
11/14/2016   01:35 PM    121,823 FebCorrectedWinbackP17.csv
11/14/2016   01:38 PM    118,609 FebCorrectedWinbackP18.csv
11/14/2016   01:37 PM    116,519 FebCorrectedWinbackP19.csv
11/14/2016   01:39 PM    352,388 FebCorrectedWinbackP2.csv
11/14/2016   01:40 PM    318,432 FebCorrectedWinbackP3.csv
11/14/2016   01:35 PM    305,471 FebCorrectedWinbackP4.csv
11/14/2016   01:37 PM    268,009 FebCorrectedWinbackP5.csv
11/14/2016   01:35 PM    229,569 FebCorrectedWinbackP6.csv
11/14/2016   01:34 PM    209,244 FebCorrectedWinbackP7.csv
11/14/2016   01:37 PM    191,624 FebCorrectedWinbackP8.csv
11/14/2016   01:39 PM    165,771 FebCorrectedWinbackP9.csv
11/14/2016   01:37 PM   1,341,830 February2015_Winback_USA_CA.csv
11/14/2016   01:32 PM     14,454 FreddyMoleroSpanish_10_15_2014.csv
11/14/2016   01:29 PM    783,139 FuelDecember2015.csv
11/14/2016   01:28 PM   4,642,037 FuelKitUpgrade_ Jan2015.csv
11/14/2016   01:28 PM   2,955,106 FuelKitUpgrade_ Jan2015P2.csv
11/14/2016   01:29 PM    822,305 FuelKitUpgrade_August2015.csv
11/14/2016   01:28 PM   4,864,975 FuelKitUpgrade_February2015.csv
11/14/2016   01:28 PM   1,289,498 FuelKitUpgrade_JulyUSCA.csv
11/14/2016   01:29 PM   4,811,361 FuelKitUpgrade_June2015USCA.csv
11/14/2016   01:28 PM   4,515,340 FuelKitUpgrade_March2015USCA.csv
11/14/2016   01:29 PM         2 FuelKitUpgrade_May2015USCA.csv
11/14/2016   01:28 PM   2,635,425 FuelKitUpgrade_May2015USCAP2.csv
11/14/2016   01:29 PM   1,954,464 FuelKit_April2015USCA.csv
11/14/2016   01:28 PM   1,173,798 FuelKit_April2015USCAP2.csv
11/14/2016   01:31 PM     19,028 GiftBoxRDPDND.csv
11/14/2016   01:31 PM   4,081,159 GreenFridayPlus1NorthAmerica.csv
11/10/2016   03:37 PM     30,444 Jake NST Blast 2.csv
11/10/2016   03:37 PM     43,789 JakeNSTBlast2Results.csv
11/14/2016   01:39 PM    567,837 Jan2015_Winback.csv




                                        37-4
     Case 3:15-cv-01857-SI    Document 409-17     Filed 10/15/20   Page 6 of 13




11/14/2016   01:39 PM    680,455 Jan2015_WinbackP2.csv
11/14/2016   01:39 PM    635,400 Jan2015_WinbackP3.csv
11/14/2016   01:37 PM    307,915 Jan2015_WinbackPart10.csv
11/14/2016   01:38 PM    289,947 Jan2015_WinbackPart11.csv
11/14/2016   01:40 PM    276,193 Jan2015_WinbackPart12.csv
11/14/2016   01:39 PM    264,521 Jan2015_WinbackPart13.csv
11/14/2016   01:36 PM    253,007 Jan2015_WinbackPart14.csv
11/14/2016   01:35 PM    244,621 Jan2015_WinbackPart15.csv
11/14/2016   01:34 PM    219,836 Jan2015_WinbackPart16.csv
11/14/2016   01:34 PM    222,574 Jan2015_WinbackPart17.csv
11/14/2016   01:38 PM    211,199 Jan2015_WinbackPart18.csv
11/14/2016   01:37 PM    195,934 Jan2015_WinbackPart19.csv
11/14/2016   01:34 PM    188,216 Jan2015_WinbackPart20.csv
11/14/2016   01:35 PM    182,536 Jan2015_WinbackPart21.csv
11/14/2016   01:36 PM    176,952 Jan2015_WinbackPart22.csv
11/14/2016   01:35 PM    172,376 Jan2015_WinbackPart23.csv
11/14/2016   01:39 PM    164,883 Jan2015_WinbackPart24.csv
11/14/2016   01:39 PM    161,356 Jan2015_WinbackPart25.csv
11/14/2016   01:38 PM    157,778 Jan2015_WinbackPart26.csv
11/14/2016   01:38 PM    153,943 Jan2015_WinbackPart27.csv
11/14/2016   01:34 PM    148,061 Jan2015_WinbackPart28.csv
11/14/2016   01:34 PM    145,014 Jan2015_WinbackPart29.csv
11/14/2016   01:39 PM    139,307 Jan2015_WinbackPart30.csv
11/14/2016   01:39 PM    540,012 Jan2015_WinbackPart4.csv
11/14/2016   01:39 PM    457,394 Jan2015_WinbackPart5.csv
11/14/2016   01:37 PM    432,213 Jan2015_WinbackPart6.csv
11/14/2016   01:38 PM    385,275 Jan2015_WinbackPart7.csv
11/14/2016   01:34 PM    353,996 Jan2015_WinbackPart8.csv
11/14/2016   01:34 PM    328,754 Jan2015_WinbackPart9.csv
11/10/2016   03:42 PM   3,512,123 JasonOToole _WinBack.csv
11/14/2016   01:31 PM      5,712 JillianReturnBlast1099.csv
11/14/2016   01:30 PM       204 JillianReturnBlastT4.csv
11/10/2016   03:34 PM     38,711 Kevin Winback 2013 Blast Results.csv
11/10/2016   03:33 PM    180,950 KevinWinbackBlast 2013 and 2014 Results.csv
11/10/2016   03:30 PM    626,781 KPNeonPromotersUSA.csv
11/10/2016   03:30 PM      6,261 KPNeonPromotersUSASpanish.csv
11/10/2016   03:32 PM      8,832 KyleNSTBlastResults.csv
11/14/2016   01:33 PM    735,369 LeadershipLaunchCampaign.csv
11/14/2016   01:32 PM    632,484 LeadershipLaunchCampaignNoHostKit.csv
11/14/2016   01:32 PM    564,281 LeadershipLaunchCampaignNoHostKitP2.csv
11/14/2016   01:31 PM    499,387 LeadershipLaunchCampaignNoHostKitP3.csv
11/14/2016   01:31 PM    696,462 LeadershipLaunchCampaign_1_5_2015.csv
11/14/2016   01:32 PM    538,900 LeadershipLaunchCampaign_1_5_2015P2.csv
04/04/2018   12:33 PM         0 listmyfolder.txt
11/10/2016   03:42 PM    321,234 Lucero Call Blast results.csv
11/10/2016   03:42 PM    282,094 Lucero_B2BandJ2B_Winback Call Detail Report.csv




                                        37-5
     Case 3:15-cv-01857-SI   Document 409-17     Filed 10/15/20   Page 7 of 13




11/14/2016   01:37 PM   226,177 Mar2015WinbackP10.csv
11/14/2016   01:35 PM   217,110 Mar2015WinbackP11.csv
11/14/2016   01:37 PM   155,357 Mar2015WinbackP118.csv
11/14/2016   01:35 PM   204,965 Mar2015WinbackP13.csv
11/14/2016   01:37 PM   193,672 Mar2015WinbackP14.csv
11/14/2016   01:38 PM   188,049 Mar2015WinbackP15.csv
11/14/2016   01:40 PM   170,868 Mar2015WinbackP16.csv
11/14/2016   01:39 PM   159,828 Mar2015WinbackP17.csv
11/14/2016   01:37 PM   150,678 Mar2015WinbackP19.csv
11/14/2016   01:40 PM   147,350 Mar2015WinbackP20.csv
11/14/2016   01:39 PM   140,658 Mar2015WinbackP21.csv
11/14/2016   01:37 PM   136,526 Mar2015WinbackP22.csv
11/14/2016   01:39 PM   132,203 Mar2015WinbackP23.csv
11/14/2016   01:34 PM    34,790 Mar2015Winbackp9.csv
11/14/2016   01:39 PM   204,822 Mar2015WinbackPartB.csv
11/14/2016   01:34 PM   424,397 Mar2015_Winback.csv
11/14/2016   01:37 PM   475,446 Mar2015_WinbackP2.csv
11/14/2016   01:35 PM   403,190 Mar2015_WinbackP3.csv
11/14/2016   01:40 PM   347,311 Mar2015_WinbackP4.csv
11/14/2016   01:39 PM   311,240 Mar2015_WinbackP5.csv
11/14/2016   01:37 PM   284,229 Mar2015_WinbackP6.csv
11/14/2016   01:38 PM   266,179 Mar2015_WinbackP7.csv
11/14/2016   01:35 PM   251,305 Mar2015_WinbackP8.csv
11/14/2016   01:30 PM     4,649 Mar2015_WinbackSpanish.csv
11/10/2016   03:37 PM     8,217 Marco Passanante Blast 3 24 2015 Results.csv
11/10/2016   03:42 PM    26,001 Mark Powell Downline Winback and Neon.csv
11/10/2016   03:42 PM     2,055 Mark Powell Neon Only .csv
11/10/2016   03:37 PM     4,169 Matt Parr NST Blast Results 3 24 2015.csv
11/10/2016   03:37 PM     4,438 MattParrNSTBlast2Results.csv
11/14/2016   01:38 PM   802,944 May2015_Winback.csv
11/14/2016   01:39 PM   740,968 May2015_WinbackP2.csv
11/14/2016   01:40 PM   592,004 May2015_WinbackP3.csv
11/14/2016   01:36 PM   488,478 May2015_WinbackP4.csv
11/14/2016   01:36 PM   414,314 May2015_WinbackP5.csv
11/14/2016   01:34 PM   363,508 May2015_WinbackP6.csv
11/14/2016   01:34 PM   334,735 May2015_WinbackP7.csv
11/14/2016   01:37 PM   299,102 May2015_WinbackP8.csv
11/14/2016   01:30 PM    13,252 May2015_WinbackSpanish.csv
11/10/2016   03:37 PM     3,227 Mike Gehart NST Blast Results 3 24 2015.csv
11/10/2016   03:37 PM     4,174 MikeGehart2 Results.csv
11/10/2016   03:42 PM   16,325 MonaMieras _WinBack_Jan2015 Results.csv
11/14/2016   01:32 PM    76,986 NeedViBites_PurchaseASRefiltered_11_3_2014.csv
11/14/2016   01:32 PM   156,540 NeedViBites_PurchaseAS_10_24_2014.csv
11/14/2016   01:33 PM   140,476 Neon Points Balance US English 5 21 2015.csv
11/14/2016   01:33 PM   103,919 Neon Points Balance US English 5 21 2015P2.csv
11/14/2016   01:33 PM    69,256 Neon Points Balance US English 5 21 2015P3.csv




                                       37-6
     Case 3:15-cv-01857-SI   Document 409-17      Filed 10/15/20   Page 8 of 13




11/14/2016   01:33 PM    48,979 Neon Points Balance US English 5 21 2015P4.csv
11/14/2016   01:33 PM    35,230 Neon Points Balance US English 5 21 2015P5.csv
11/14/2016   01:30 PM     2,823 NeonPointsBalanceUSSpanish_5 21 2015.csv
11/14/2016   01:30 PM     1,930 NeonPointsBalanceUSSpanish_5 21 2015P2.csv
11/14/2016   01:33 PM    82,195 NewCustomerList_US_CA_.csv
11/14/2016   01:33 PM   125,396 NewCustomersUSCA_Aug17_26_2015.csv
11/14/2016   01:31 PM   153,384 NewPromoters-Dec14 NST Registration.csv
11/14/2016   01:30 PM     9,261 Nov2014WinbackSpanish.csv
11/14/2016   01:34 PM   498,576 Nov2014_Winback.csv
11/14/2016   01:35 PM   469,221 Nov2014_WinbackP2.csv
11/14/2016   01:36 PM   401,205 Nov2014_WinbackP3.csv
11/14/2016   01:39 PM   366,604 Nov2014_WinbackP4.csv
11/14/2016   01:40 PM   323,951 Nov2014_WinbackP5.csv
11/14/2016   01:39 PM   298,255 Nov2014_WinbackP6.csv
11/14/2016   01:37 PM   253,738 Nov2014_WinbackP7.csv
11/10/2016   03:34 PM    21,329 NST Blast List for Patty_RachelResults.csv
11/14/2016   01:32 PM     9,021 NSTRegionalLeaderBoard 3 19 2015.csv
11/14/2016   01:31 PM    10,910 NutraBarNonPurchaseAmbasPres.csv
11/14/2016   01:30 PM    13,734 Oct2014WinBack.csv
11/14/2016   01:30 PM     8,621 Oct2014WinBackSpanishP2.csv
11/14/2016   01:30 PM     5,376 Oct2014WinBackSpanishP3.csv
11/14/2016   01:34 PM   752,585 Oct2014_WinBack.csv
11/14/2016   01:40 PM   152,431 Oct2014_Winback1201to3p.m.P3.csv
11/14/2016   01:40 PM     4,761 Oct2014_Winback1201to3p.m.P4.csv
11/14/2016   01:40 PM     4,067 Oct2014_Winback1201to3p.m.P5.csv
11/14/2016   01:40 PM    18,020 Oct2014_Winback301to6p.m.P3.csv
11/14/2016   01:40 PM    16,373 Oct2014_Winback301to6p.m.P4.csv
11/14/2016   01:40 PM    15,259 Oct2014_Winback301to6p.m.P5.csv
11/14/2016   01:41 PM    16,046 Oct2014_Winback601to9p.m.P4.csv
11/14/2016   01:41 PM    14,570 Oct2014_Winback601to9p.m.P5.csv
11/14/2016   01:40 PM    39,926 Oct2014_Winback9_9toNoonP4.csv
11/14/2016   01:40 PM   546,984 Oct2014_WinbackP6.csv
11/14/2016   01:38 PM   501,722 Oct2014_WinBackP7.csv
11/14/2016   01:40 PM   211,503 Oct2014_Winback_1201to3p.m..csv
11/14/2016   01:40 PM   181,683 Oct2014_Winback_1201to3p.m.P2.csv
11/14/2016   01:40 PM    13,880 Oct2014_Winback_901toMidnightP5.csv
11/14/2016   01:40 PM    99,151 Oct2014_Winback_9toNoon.csv
11/14/2016   01:40 PM    86,667 Oct2014_Winback_9toNoonP2.csv
11/14/2016   01:40 PM    60,509 Oct2014_Winback_9toNoonP3.csv
11/14/2016   01:40 PM     3,988 Oct2014_Winback_9tonoonP5.csv
11/14/2016   01:40 PM   120,139 Oct214_Winback_301to6p.m..csv
11/14/2016   01:40 PM    97,492 Oct214_Winback_301to6p.m.P2.csv
11/14/2016   01:40 PM   207,646 Oct214_Winback_601to9p.m..csv
11/14/2016   01:41 PM    19,166 Oct214_Winback_601to9p.m.P2.csv
11/14/2016   01:41 PM    17,694 Oct214_Winback_601to9p.m.P3.csv
11/14/2016   01:40 PM    19,276 Oct214_Winback_901toMidnight.csv




                                       37-7
     Case 3:15-cv-01857-SI    Document 409-17    Filed 10/15/20   Page 9 of 13




11/14/2016   01:40 PM     14,986 Oct214_Winback_901toMidnightP2.csv
11/14/2016   01:40 PM     14,490 Oct214_Winback_901toMidnightP3.csv
11/14/2016   01:41 PM     14,492 Oct214_Winback_901toMidnightP4.csv
11/14/2016   01:34 PM     50,933 October19thDeclineExpiredandInvalid.csv
11/14/2016   01:29 PM    664,686 Press1 Fuel Sept19th.csv
11/14/2016   01:29 PM    854,472 Press1FuelNovember.csv
11/14/2016   01:32 PM     24,472 ProductCredit_July8th.csv
11/14/2016   01:31 PM     10,654 PromotersWithin30Days_NoRisingStar_10_27_2014.csv
11/14/2016   01:33 PM     23,670 PuertoRicoOrderingPromotersOctPQV_2014.csv
11/14/2016   01:43 PM    225,581 Q12013VM 11to3 on 11 21 2014.csv
11/14/2016   01:43 PM    661,219 Q12013VM 301 to midnight on 11 21 2014.csv
11/14/2016   01:43 PM    128,818 Q12013VM 301 to Midnight on 11 26 2014.csv
11/14/2016   01:43 PM    134,127 Q12013VM 301pm to midnight on 11 24 2014.csv
11/14/2016   01:43 PM    104,646 Q12013VM 8 am to 3pm on 11 24 2014.csv
11/14/2016   01:43 PM    316,948 Q12013VM12to3_11_18_2014.csv
11/14/2016   01:43 PM     96,998 Q12013VM301pmtoMidnight on 11 1 2014.csv
11/14/2016   01:43 PM    150,869 Q12013VM301pmtoMidnight on 11 25 2014.csv
11/14/2016   01:43 PM    271,639 Q12013VM301pmtoMidnight on 11 28 2014.csv
11/14/2016   01:43 PM    583,446 Q12013VM301pmtoMidnight_On11_21_2014P2.csv
11/14/2016   01:43 PM    124,904 Q12013VM301pmtoMidnight_On11_25_2014P2.csv
11/14/2016   01:43 PM    114,641 Q12013VM8amto3pm on 11 25 2014.csv
11/14/2016   01:43 PM    222,050 Q12013VM8amto3pm on 11 26 2014.csv
11/14/2016   01:43 PM     60,912 Q12013VM8amto3pm on 11 28 2014.csv
11/14/2016   01:43 PM    361,877 Q12013VM8amto3pm on 12 1 2014.csv
11/14/2016   01:43 PM     90,977 Q12013VM8amto3pm_On11_25_2014P2.csv
11/14/2016   01:43 PM    195,157 Q12013VM8amto3pm_On11_26_2014P2.csv
11/14/2016   01:43 PM    463,549 Q12013VM900amto300pm_12_4_2014.csv
11/14/2016   01:43 PM    418,779 Q12013VM900amto300pm_on12_4_2014p2.csv
11/14/2016   01:43 PM    515,464 Q12013VM_12to6filter_11_20_2014.csv
11/14/2016   01:43 PM    118,973 Q12013VM_301pmtoMidnight_on11_24_2014P2.csv
11/14/2016   01:43 PM    524,706 Q12013VM_3to6_11_18_2014.csv
11/14/2016   01:43 PM     83,830 Q12013VM_8amto3pm_On11_24_2014P2.csv
11/14/2016   01:43 PM    489,398 Q12013Winback5001to141kP3_12_5_2014.csv
11/14/2016   01:43 PM    431,273 Q12013Winback5001to141Kp4.csv
11/14/2016   01:43 PM   5,734,146 Q12013_Winback.csv
11/14/2016   01:43 PM   3,881,216 Q12013_Winback5001to141K.csv
11/14/2016   01:43 PM   1,054,745 Q12013_Winback5001to141kP2.xls
11/14/2016   01:43 PM    373,261 Q12013_Winback5001to141kP5.csv
11/14/2016   01:43 PM   2,103,159 Q12013_Winback50K.csv
11/14/2016   01:40 PM   3,944,441 Q12014Winback.csv
11/14/2016   01:45 PM   2,238,366 Q22013_1to75k.csv
11/14/2016   01:44 PM   1,847,261 Q22013_1to75KVoicemails.csv
11/14/2016   01:45 PM   1,001,521 Q22013_1to75KVoicemailsP10.csv
11/14/2016   01:45 PM   1,277,289 Q22013_1to75KVoicemailsP11.csv
11/14/2016   01:44 PM   1,784,295 Q22013_1to75KVoicemailsP2.csv
11/14/2016   01:44 PM   1,663,025 Q22013_1to75KVoicemailsP3.csv




                                        37-8
     Case 3:15-cv-01857-SI   Document 409-17     Filed 10/15/20   Page 10 of 13




11/14/2016   01:45 PM   1,460,331 Q22013_1to75KVoicemailsP4.csv
11/14/2016   01:45 PM    273,169 Q22013_1to75KVoicemailsP4B.csv
11/14/2016   01:45 PM   1,449,477 Q22013_1to75KVoicemailsP5.csv
11/14/2016   01:45 PM   1,307,131 Q22013_1to75KVoicemailsP6.csv
11/14/2016   01:45 PM   1,190,326 Q22013_1to75KVoicemailsP7.csv
11/14/2016   01:44 PM   1,096,266 Q22013_1to75KVoicemailsP8.csv
11/14/2016   01:44 PM   1,044,505 Q22013_1to75KVoicemailsP9.csv
11/14/2016   01:44 PM    239,854 Q22013_1to75K_NuisanceCallsP2.csv
11/14/2016   01:44 PM    196,225 Q22013_1to75K_NuisanceCallsP3.csv
11/14/2016   01:45 PM   3,246,284 Q22013_75Kto148K.csv
11/14/2016   01:45 PM    293,634 Q2_2013_1to75k_NuisanceCalls.csv
11/14/2016   01:44 PM   3,557,621 Q32013.csv
11/14/2016   01:44 PM   4,409,244 Q32013P2.csv
11/14/2016   01:44 PM   4,015,220 Q32013P3.csv
11/14/2016   01:44 PM   3,690,832 Q32013P4.csv
11/14/2016   01:44 PM   3,507,616 Q32013P5.csv
11/14/2016   01:44 PM   3,021,376 Q32013P6.csv
11/14/2016   01:44 PM   2,777,836 Q42013_JantoDecEasternandCentralTime.csv
11/14/2016   01:44 PM   3,351,687 Q42013_JantoDecEasternandCentralTimeP2.csv
11/14/2016   01:44 PM   2,751,422 Q42013_JantoDecEasternandCentralTimeP3.csv
11/14/2016   01:44 PM   2,446,804 Q42013_JantoDecEasternandCentralTimeP4.csv
11/14/2016   01:44 PM   2,260,195 Q42013_JantoDecEasternandCentralTimeP5.csv
11/14/2016   01:44 PM   2,576,264 Q42013_JantoDecEasterntoHawaiiP5.csv
11/14/2016   01:44 PM   2,234,989 Q42013_JantoDecEasterntoHawaiiP6.csv
11/14/2016   01:44 PM   2,053,666 Q42013_JantoDecEasterntoHawaiiP7.csv
11/14/2016   01:44 PM   1,920,467 Q42013_JantoDecEasterntoHawaiiP8.csv
11/14/2016   01:44 PM   1,802,544 Q42013_JantoDecEasterntoHawaiiP9.csv
11/14/2016   01:44 PM    424,680 Q42013_JantoDecMountaintoHawaii.csv
11/14/2016   01:44 PM    456,167 Q42013_JantoDecMountaintoHawaiiP2.csv
11/14/2016   01:44 PM    399,364 Q42013_JantoDecMountaintoHawaiiP3.csv
11/14/2016   01:44 PM    346,684 Q42013_JantoDecMountaintoHawaiiP4.csv
11/14/2016   01:44 PM    316,124 Q42013_JantoDecMountaintoHawaiiP5.csv
11/10/2016   03:34 PM     15,766 Racheal NST Blast Results.csv
11/10/2016   03:30 PM    107,278 RST Charlotte 2015.csv
11/14/2016   01:38 PM    282,072 SeptfinalEIDp2.csv
11/10/2016   03:42 PM      1,602 Stewart active pros PQV 125+ results.csv
11/10/2016   03:38 PM    162,962 Tina D Lewis Back Office Neon Sales.csv
11/14/2016   01:33 PM     80,453 UnUsed 3ff Points 6 23.csv
11/14/2016   01:33 PM     55,063 UnUsed 3ff Points 6 23P2.csv
11/14/2016   01:33 PM     61,438 UnUsed 3ff Points 6.8.csv
11/14/2016   01:33 PM     38,221 UnUsed 3ff Points 6.8P2.csv
11/14/2016   01:33 PM     23,424 UnUsed 3ff Points 6.8P3.csv
11/14/2016   01:33 PM    106,409 UnUsed 3ff Points 8 11 2015.csv
11/14/2016   01:33 PM    136,161 UnUsed 3ff Points 9 23 2015.csv
11/14/2016   01:32 PM    116,563 US1and2_NewCustomers_11_20_2014.csv
11/14/2016   01:31 PM   1,457,263 US_Canada_FuelKit_Upgrade5thAS.csv




                                        37-9
     Case 3:15-cv-01857-SI     Document 409-17      Filed 10/15/20   Page 11 of 13




11/14/2016 01:31 PM       7,425 US_ViDefy_Autoship_CustomerandPromoters.csv
11/14/2016 01:29 PM     316,127 Vitality Registration Press 1 Call List P2.csv
11/14/2016 01:29 PM     257,758 Vitality Registration Press 1 Call List P3.csv
11/14/2016 01:29 PM     379,725 Vitality Registration Press 1 Call List.csv
11/14/2016 01:29 PM       1,586 Vitality Registration Press 1 No Answer Voice mail.csv
11/14/2016 01:29 PM       1,158 Vitality Registration Press 1 No Answer VoicemailP2.csv
11/14/2016 01:31 PM      4,788 WhoReferredYou_9_29_2015.csv
11/14/2016 01:40 PM     598,717 Winback2nd attempt_10_3_2014.csv
11/14/2016 01:35 PM     403,010 Winback2ndattemptP2_10_7_2014.csv
11/14/2016 01:37 PM     442,153 Winback2ndattemptP3_10_13_2014.csv
11/14/2016 01:37 PM     336,804 Winback2ndattemptP4_10_9_2014.csv
11/14/2016 01:37 PM     311,734 Winback3rdattemptP2_10_11_2014.csv
11/14/2016 01:40 PM     402,544 Winback3rdattempt_10_10_2014.csv
11/14/2016 01:39 PM     392,673 Winback4thattemptP2_10_22_2014.csv
11/14/2016 01:37 PM     321,595 Winback4thattemptP3_10_23_2014.csv
11/14/2016 01:37 PM     373,731 Winback4thattemptP4_11_5_2014.csv
11/14/2016 01:34 PM     320,046 Winback4thattempt_10_20_2014.csv
11/14/2016 01:35 PM     356,198 Winback5thattemptP2_11_5_2014.csv
11/14/2016 01:40 PM     162,794 Winback5thattemptP3_11_5_2014.csv
11/14/2016 01:38 PM     339,630 Winback5thattemptP4_11_10_2014.csv
11/14/2016 01:35 PM     280,832 Winback5thattempt_11_5_2014.csv
11/14/2016 01:36 PM     312,652 Winback6attemptP7_11_17_2014.csv
11/14/2016 01:35 PM     300,832 Winback6thattemptP2_11_12_2014.csv
11/14/2016 01:34 PM     348,056 Winback6thattemptP3_11_13_2014.csv
11/14/2016 01:34 PM     269,000 Winback6thattemptP4_11_14_2014.csv
11/14/2016 01:38 PM     328,861 Winback6thattemptP5_11_14_2014.csv
11/14/2016 01:36 PM     254,257 Winback6thattemptP6_11_17_2014.csv
11/14/2016 01:34 PM     397,161 Winback6thattempt_11_11_2014.csv
11/14/2016 01:39 PM     267,931 Winback7attemptP6_12_11_2014.csv
11/14/2016 01:39 PM     310,427 Winback7thattemptp2_12_2_2014.csv
11/14/2016 01:36 PM     312,901 Winback7thattemptp3_12_2_2014.csv
11/14/2016 01:34 PM     292,551 Winback7thattemptP4_12_5_2014.csv
11/14/2016 01:40 PM     363,302 Winback7thattempt_11_22_2014.csv
11/14/2016 01:35 PM     279,548 Winback7thatttemptP5_12_8_2014.csv
11/14/2016 01:35 PM     258,177
Winback7thatttemptP6_VM_NoAnswer_Disconnect_12_16_2014.csv
11/14/2016 01:35 PM     924,812 WinbackCallBlastAug_Nov.csv
11/14/2016 01:38 PM     450,069 WinbackDecember1-31_RescheduledCalls.csv
11/14/2016 01:35 PM     336,817 WinbackDecember1-31_RescheduledCallsP2.csv
11/14/2016 01:39 PM      64,681 WinbackExpiredandInvalidSept.csv
11/14/2016 01:37 PM      11,390 WinbackExpiredandInvalidSept12.csv
11/14/2016 01:38 PM     568,526 WinbackforDec2015.csv
11/14/2016 01:35 PM     476,468 WinbackforDec2015P2.csv
11/14/2016 01:34 PM     370,728 WinbackforDec2015P3.csv
11/14/2016 01:37 PM     388,719 WinbackforNov2015.csv
11/14/2016 01:35 PM     363,319 WinbackforNov2015P2.csv




                                          37-10
     Case 3:15-cv-01857-SI   Document 409-17   Filed 10/15/20   Page 12 of 13




11/14/2016 01:34 PM     291,906 WinbackforNov2015P3.csv
11/14/2016 01:39 PM     259,655 WinbackforNov2015P4.csv
11/14/2016 01:37 PM     227,582 WinbackforNov2015P5.csv
11/14/2016 01:35 PM     253,242 WinbackforOct2015P6.csv
11/14/2016 01:37 PM     545,376 WinbackforSept2015.csv
11/14/2016 01:39 PM     160,623 WinbackforSept2015P10.csv
11/14/2016 01:40 PM     154,478 WinbackforSept2015P11.csv
11/14/2016 01:38 PM     148,368 WinbackforSept2015P12.csv
11/14/2016 01:37 PM     143,792 WinbackforSept2015P13.csv
11/14/2016 01:35 PM     131,570 WinbackforSept2015P14.csv
11/14/2016 01:39 PM     341,660 WinbackforSept2015P2.csv
11/14/2016 01:37 PM     278,945 WinbackforSept2015P3.csv
11/14/2016 01:35 PM     249,841 WinbackforSept2015P4.csv
11/14/2016 01:34 PM     227,045 WinbackforSept2015P5.csv
11/14/2016 01:35 PM     205,331 WinbackforSept2015P6.csv
11/14/2016 01:37 PM     188,975 WinbackforSept2015P7.csv
11/14/2016 01:40 PM     177,472 WinbackforSept2015P8.csv
11/14/2016 01:39 PM     167,705 WinbackforSept2015P9.csv
11/14/2016 01:35 PM     802,444 WinbackLastOrderDate_Sep2014.csv
11/14/2016 01:39 PM     809,418 WinbackLastOrderDate_Sep2014P2.csv
11/14/2016 01:39 PM     583,340 WinbackLastOrderDate_Sep2014P3.csv
11/14/2016 01:30 PM      15,009 WinbackLastOrderDate_Sept2014Spanish.csv
11/14/2016 01:30 PM      12,841 WinbackLastOrderDate_Sept2014SpanishP2.csv
11/14/2016 01:30 PM      9,027 WinbackLastOrderDate_Sept2014SpanishP3.csv
11/10/2016 03:42 PM       1,569
WinbackLookback_KathyHunter_Jan2015_ResultsSummary.csv
11/14/2016 01:34 PM     192,912 WinbackOct1toNov30_NonVoicemailsP2_12_8_2014.csv
11/14/2016 01:39 PM     269,515 WinbackOct1toNov30_NonVoicemails_12_5_2014.csv
11/14/2016 01:39 PM      69,590 WinbackUSLastOrderJuneP7_11_24_2014.csv
11/14/2016 01:39 PM     148,650 WinbackUSlastOrderP8_12_5_2014.csv
11/14/2016 01:35 PM     473,810
WinbackUSLastOrder_June2014AnswerMachine_11_4_2014.csv
11/14/2016 01:37 PM      59,712 WinbackUSLastOrder_June2014P2_11_4_2014.csv
11/14/2016 01:35 PM     179,237 WinbackUSLastOrder_June2014P3_11_5_2014.csv
11/14/2016 01:38 PM     228,958 WinbackUSLastOrder_June2014P4_11_7_2014.csv
11/14/2016 01:40 PM     187,647 WinbackUSLastOrder_June2014P5.csv
11/14/2016 01:38 PM     180,940 WinbackUSLastOrder_June2014P6.csv
11/14/2016 01:34 PM     184,737 WinbackUSLastOrder_June2014P6_11_13_2014.csv
11/14/2016 01:36 PM    1,432,609 WinbackUSLastOrder_June2014_10_23_2014.csv
11/14/2016 01:40 PM     117,683 WinbackUSLastOrder_JuneP10.csv
11/14/2016 01:37 PM     131,613 WinbackUSLastOrder_JuneP9.csv
11/10/2016 03:42 PM       1,555 Winback_DustinCrafts_5_5_2015Blast_Results
Summary.csv
11/10/2016 03:42 PM      38,191 Winback_JasonOToole_6_17_2015.csv
11/10/2016 03:42 PM      37,182 Winback_JasonOToole_6_17_2015P2.csv
11/14/2016 01:36 PM     418,136 Winback_LastorderDate_Sep2014P4.csv




                                      37-11
     Case 3:15-cv-01857-SI    Document 409-17    Filed 10/15/20   Page 13 of 13




11/14/2016 01:35 PM       372,670 Winback_LastorderDate_Sep2014P5.csv
11/14/2016 01:34 PM       341,649 Winback_LastorderDate_Sep2014P6.csv
11/10/2016 03:42 PM       107,350 WinBack_MojosLegacy_Nebraska.csv
       406 File(s) 214,491,988 bytes




                                        37-12
